DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claim(s) 1-23 in the reply filed on 07/15/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “…retention feature configured to restrict an axial transition…”in claims 15-16 and 21.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a “retention feature” is being interpreted as being a radially outward flaring. [Par. 15] 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 are rejected under 35 U.S.C. 112(b) as being indefinite. 
As Per Claim 12, The term “greater than about 2 ” in the claim is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examining, the examiner is interpreting “greater than about 2” to be any ratio larger than 2. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra (US 2017/0295636) in view of Zander (US 2013/0313241)
As Per Claim 1, Mitra discloses a liquid coolant tube for a plasma arc cutting torch [abstract], the liquid coolant tube comprising:
the hollow elongated outer body  [Fig. 3b, #140] comprising a set of electrode guides [Fig. 3b, #352], the hollow elongated outer body [Fig. 3b, #140] shaped to fixedly connect to the plasma arc cutting torch [Fig. 1, #102; Par. 30, “…In operation, the coolant tube 140, including the radial extensive portion 358, is adapted to be biased by a varying axial distance within a torch depending on the length of the electrode used in the torch.…”], 
wherein an external surface [Fig. 3b, #356] of the hollow elongated outer body [Fig. 3b, #140] and the set of electrode guides [Fig. 3a, #352] partially define a set of coolant flow channels between the set of electrode guides [Fig. 3a, #352; Par. 29; “…The hydraulic biasing surface 356 is adapted to receive a biasing flow of liquid coolant to bias the coolant tube 140 axially in the distal direction until the alignment feet 352 of the coolant tube 140 physically contacts a surface of the cavity 154 or 254. …”], the set of electrode guides [Fig. 3a, #352] shaped to facilitate alignment of an electrode [Fig. 1, #105] within the plasma arc cutting torch [Par. 28; “….The alignment feet 352 are configured to physically contact an interior surface of the electrode 105 within the cavity 154 of the electrode 105 (or an interior surface of the electrode 205 within the cavity 254 of the electrode 205) when the coolant tube 140 is biased against the electrode 105 (or the electrode 205)….”]
Mitra does not disclose a hollow elongated inner body shaped to translate within a hollow elongated outer body. 
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses a hollow elongated inner body [Fig. 1, #6] shaped to translate within a hollow elongated outer body [Fig. 1, #5; Par. 26; “…A current contact tube 6 runs essentially through the center of and coaxially to the outer tube 5….”]. 
Zander discloses the benefits of a hollow elongated inner body in that it aids in guiding a welding wire during a welding operation. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outer tube as taught by Mitra in view of the inner tube as taught by Zander to further include a hollow elongated inner body shaped to translate within a hollow elongated outer body to aid in guiding a welding wire during a welding operation. [Par. 26]
As Per Claim 2, Mitra discloses wherein the set of coolant flow channels [Fig. 3b, #Axis A] extend over a substantial axial length of the hollow elongated outer body [Fig. 3b, #140; Par. 27; “...the coolant tube 140 has an opening 345 at its proximal end 340 and an opening 346 at its distal end 342 for allowing a coolant flow to enter and leave the coolant tube 140…”]
As Per Claim 3, Mitra discloses wherein the external surface of the hollow elongated outer body [Fig. 3a, #140] and an internal surface of the electrode [Fig. 1, #105] define a gap having a coolant flow pressure. [Fig. 1, #180]
As Per Claim 4, Mitra discloses wherein the set of electrode guides [Fig. 3a, #352] are lobed in cross- sectional shape [Fig. 3a, #352] to matingly engage an internal surface of the electrode [Fig. 2, #204; Par. 28; “….The alignment feet 352 are configured to physically contact an interior surface of the electrode 105 within the cavity 154 of the electrode 105 (or an interior surface of the electrode 205 within the cavity 254 of the electrode 205) when the coolant tube 140 is biased against the electrode 105 (or the electrode 205)….”]
As Per Claim 5, Mitra discloses wherein a portion of the external surface [Fig. 3b, #356] of the hollow elongated outer body [Fig. 3b, #140] partially defining the set of coolant flow channels [Par. 29; “…The hydraulic biasing surface 356 is adapted to receive a biasing flow of liquid coolant to bias the coolant tube 140 axially in the distal direction until the alignment feet 352 of the coolant tube 140 physically contacts a surface of the cavity 154 or 254….”] is flat in cross-sectional shape [Fig. 3b, #354].
As Per Claim 6, Mitra discloses wherein a portion [Fig. 3b, #354] of the external surface [Fig. 3b, #356] of the hollow elongated outer body [Fig. 3b, #140] partially defining the set of coolant flow channels is concave in cross- sectional shape [Fig. 3b, #354].
As Per Claim 7, Mitra discloses wherein a distal tip [Fig. 3a, #342] of the hollow elongated outer body [Fig. 3b, #140] is chamfered [Fig. 3a, #342].
As Per Claim 8, Mitra discloses A liquid coolant tube for a plasma are cutting torch [abstract], the liquid coolant tube comprising: 
a hollow elongated outer body [Fig. 3b, #140] having a distal end [Fig. 3a, #I below] and a proximal end [Fig. 3a, #340], the proximal end [Fig. 3a, #340] of the hollow elongated outer body [Fig. 3a, #140] configured to be fixedly connected to the plasma arc cutting torch [Fig. 1, #102; Par. 29; “…the proximal end 340 of the elongated body of the coolant tube 140 includes an elastomeric element 344, such as an O-ring, circumferentially disposed about an external surface of the coolant tube 140 to seal the coolant tube 140 against the torch body 102…”].

    PNG
    media_image1.png
    969
    1602
    media_image1.png
    Greyscale
 
Mitra does not disclose a hollow elongated inner body having a distal tip and a proximal tip, and shaped to translate within the hollow elongated outer body, wherein the hollow elongated inner body  is shaped and dimensioned to be supported by the hollow elongated outer body  proximate the distal tip and proximate the proximal tip.
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses a hollow elongated inner body [Fig. 1, #6] having a distal tip [Fig. 1, #A below] and a proximal tip [Fig. 1, #B below], and shaped to translate within the hollow elongated outer body [Fig. 1, #5], wherein the hollow elongated inner body [Fig. 1, #6] is shaped and dimensioned to be supported by the hollow elongated outer body [Fig. 1, #5] proximate the distal tip [Fig. 1, #A] and proximate the proximal tip [Fig. 1, #B below; Par. 26; “…A current contact tube 6 runs essentially through the center of and coaxially to the outer tube 5….”].

    PNG
    media_image2.png
    919
    1497
    media_image2.png
    Greyscale


Zander discloses the benefits of a hollow elongated inner body in that it aids in guiding a welding wire during a welding operation. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling tube as taught by Mitra in view of the inner tube as taught by Zander to further include a hollow elongated inner body having a distal tip and a proximal tip, and shaped to translate within the hollow elongated outer body, wherein the hollow elongated inner body  is shaped and dimensioned to be supported by the hollow elongated outer body  proximate the distal tip and proximate the proximal tip to aid in guiding a welding wire during a welding operation. [Par. 26]
As Per Claim 9 , Mitra discloses all limitations of the invention except wherein the hollow elongated inner body is dimensioned to extend beyond the distal end of the hollow elongated outer body.
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses the hollow elongated inner body [Fig. 1, #6] is dimensioned to extend beyond the distal end [Fig. 1, #I below] of the hollow elongated outer body [Fig. 1, #5].

    PNG
    media_image3.png
    919
    1497
    media_image3.png
    Greyscale

Zander discloses the benefits of a hollow elongated inner body in that it aids in guiding a welding wire during a welding operation. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling tube as taught by Mitra in view of the inner tube as taught by Zander to further include wherein the hollow elongated inner body is dimensioned to extend beyond the distal end of the hollow elongated outer body to aid in guiding a welding wire during a welding operation. [Par. 26]
As Per Claim 10, Mitra discloses wherein the hollow elongated outer body comprises a first axial length (L1) and the hollow elongated inner body comprises a second axial length (L2) , wherein L2 is greater than L1. 
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses the hollow elongated outer body [Fig. 1, #5] comprises a first axial length (L1) [Fig. 1, #L1] and the hollow elongated inner body [Fig. 1, #6] comprises a second axial length (L2) [Fig. 1, #L2], wherein L2 is greater than L1.[Fig. 1, #L2 & #L1]

    PNG
    media_image4.png
    910
    1497
    media_image4.png
    Greyscale

Zander discloses the benefits of a hollow elongated inner body in that it aids in guiding a welding wire during a welding operation. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling tube as taught by Mitra in view of the inner tube as taught by Zander to further include the hollow elongated outer body comprises a first axial length (L1) and the hollow elongated inner body comprises a second axial length (L2) , wherein L2 is greater than L1. to aid in guiding a welding wire during a welding operation. [Par. 26]
As Per Claim 11, Mitra discloses wherein the hollow elongated outer body  comprises a first inner diameter (D1) and the hollow elongated inner body comprises a second inner diameter (D2), a first outer diameter (DO1), and a second outer diameter (D02) located across an axial length of a center portion of the hollow elongated inner body, wherein D02 is less than DOl
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses wherein the hollow elongated outer body [Fig. 1, #5] comprises a first inner diameter (D1) [Fig. 1, #D1 below] and the hollow elongated inner body [Fig. 1, #6] comprises a second inner diameter (D2) [Fig. 1, #D2 below], a first outer diameter (DO1) [refer to annotated Fig. 1, #D01] , and a second outer diameter (D02) [refer to annotated Fig. 1, #D02] located across an axial length of a center portion of the hollow elongated inner body [Fig. 1, #5], wherein D02 is less than DOl.[Fig. 1, #D02 & #D01]

    PNG
    media_image5.png
    833
    1497
    media_image5.png
    Greyscale

Zander discloses the benefits of a hollow elongated inner body in that it aids in guiding a welding wire during a welding operation. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling tube as taught by Mitra in view of the inner tube as taught by Zander to further include wherein the hollow elongated outer body  comprises a first inner diameter (D1) and the hollow elongated inner body comprises a second inner diameter (D2), a first outer diameter (DO1), and a second outer diameter (D02) located across an axial length of a center portion of the hollow elongated inner body, wherein D02 is less than DOl to aid in guiding a welding wire during a welding operation. [Par. 26]
As Per Claim 13, Mitra discloses all limitations of the invention except wherein an axial translation of the hollow elongated outer body relative to the hollow elongated inner body increases a first distance between a distal end of the hollow elongated inner body and a distal end of the hollow elongated outer body, and increases a second distance between a proximal end of the hollow elongated inner body and a proximal end of the hollow elongated outer body.
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses wherein an axial translation of the hollow elongated outer body [Fig. 1, #5]  relative to the hollow elongated inner body [Fig. 1, #6] increases a first distance [refer to annotated Fig. 1, #A below] between a distal end [Fig. 1, #B below] of the hollow elongated inner body [Fig. 1, #6] and a distal end [refer to annotated Fig. 1, #C below] of the hollow elongated outer body [Fig. 1, #5], and increases a second distance [refer to annotated Fig. 1, #I below] between a proximal end [refer to annotated Fig. 1, #II below] of the hollow elongated inner body [Fig. 1, #6] and a proximal end [refer to annotated Fig. 1, #III below]  of the hollow elongated outer body. [Fig. 1, #5]

    PNG
    media_image6.png
    551
    1477
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inner and outer tube as taught by Mitra in view of the inner and outer tube as taught by Zander to further include an axial translation of the hollow elongated outer body relative to the hollow elongated inner body increases a first distance between a distal end of the hollow elongated inner body and a distal end of the hollow elongated outer body, and increases a second distance between a proximal end of the hollow elongated inner body and a proximal end of the hollow elongated outer body to provide a flexible arrangement between the inner and outer tubes.
As Per Claim 12, as best understood by the examiner, Mitra does not explicitly disclose wherein a ratio of L2/DOI is greater than about 2.
However, Mitra discloses that L2 [Fig. 3b, #L2 below] is larger than D0I [refer to annotated Fig. 3b, #D0I below]


    PNG
    media_image7.png
    969
    1602
    media_image7.png
    Greyscale

As decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…” [MPEP 2144.05(II)(A)] 
That is, in this instance, having the ratio of the L2 to D0I being larger than about two, considering that L2 is presently greater than DOI, would have been a result of routine optimization in order to ensure that the tube is large enough for an adequate amount of coolant to be able to flow through, in order to optimize a cooling operation.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the length and diameter of the inner tube as taught by Mitra to further include wherein a ratio of L2/DOI is greater than about 2 to ensure the tube is large enough for an adequate amount of coolant to be able to flow through, in order to optimize a cooling operation, as the modification would have been a result of routine optimization. 
As Per Claim 14, Mitra discloses wherein an external surface  of the hollow elongated outer body [Fig. 3b, #140] comprises a set of lobed guide surfaces [Fig. 3b, #344] shaped to guide alignment of an electrode of the plasma arc cutting torch [Fig. 1, #102; Par. 32; “....The alignment section 192 is configured to accommodate movement of the O-ring 344 of the coolant tube 140, such as allowing the O-ring 344 to translate back and forth depending on the length of the electrode coupled to the torch body 102. …”]
As Per Claim 15,  Mitra discloses all limitations of the invention except further comprising a retention feature configured to restrict at least one of an axial translation or a rotation of the hollow elongated outer body relative to the hollow elongated inner body.
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses a retention feature [Fig. 1, #11] configured to restrict at least one of an axial translation or a rotation of the hollow elongated outer body [Fig. 1, #5] relative to the hollow elongated inner body [Fig. 1, #6; Par. 28, “...a total of three spacers 11 are disposed in the intermediate space 8…each consist of an inner ring, which is enclosed around the current contact tube 6 situated in the necking of this material in order to prevent axial slippage along the longitudinal direction of the current contact tube 6, an outer ring, which likewise has a continuous design and is supported on the inner wall of the outer tube 5…”] 
Zander discloses the benefits of the retention features in that it aids in prevent axial spillage in the direction of the inner tube. [Par. 28] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inner and outer tube as taught by Mitra in view of the retention features as taught by Zander to further include a retention feature configured to restrict at least one of an axial translation or a rotation of the hollow elongated outer body relative to the hollow elongated inner body to prevent axial spillage in the direction of the inner tube. [Par. 28]
As Per Claim 16, Mitra discloses wherein the retention feature comprises at least one of a radially outward flaring  of the hollow elongated inner body or a cap component disposed about the proximal tip of the hollow elongated inner body.
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses wherein the retention feature [Fig. 1, #11] comprises at least one of a radially outward flaring [Fig. 1, #11] of the hollow elongated inner body [Fig. 1, #6; the claim has been recited in the alternative, and thus since one of the claim limitations has been met, the claim has been read on] or a cap component disposed about the proximal tip of the hollow elongated inner body.
Zander discloses the benefits of the retention features in that it aids in prevent axial spillage in the direction of the inner tube. [Par. 28] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inner and outer tube as taught by Mitra in view of the retention features as taught by Zander to further include at least one of a radially outward flaring of the hollow elongated inner body or a cap component disposed about the proximal tip of the hollow elongated inner body to prevent axial spillage in the direction of the inner tube. [Par. 28]
As Per Claim 17, Mitra discloses further comprising an alignment flange [Fig. 3b, #358] disposed on an external surface of the hollow elongated outer body [Fig. 3b, #140], the alignment flange [Fig. 3b, #358] shaped to physically contact the torch [Fig. 1, #102] via at least one of an axial surface or a circumferential surface. [Par. 30; “…the radial extensive portion 358, is adapted to be biased by a varying axial distance within a torch depending on the length of the electrode used in the torch….”]
As Per Claim 18, Mitra discloses wherein an outer diameter [Fig. 3b, #D2] of the alignment flange [Fig. 3b, #358] is larger than an outer diameter [Fig. 3b, #D1] of the hollow elongated outer body [Fig. 3b, #140].

    PNG
    media_image8.png
    969
    1602
    media_image8.png
    Greyscale


As Per Claim 19, Mitra discloses a liquid coolant tube for a plasma arc cutting torch [abstract], the liquid coolant tube comprising:
a hollow elongated outer body [Fig. 3b, #140] comprising a set of electrode guides [Fig. 3a, #352], 
wherein an external surface [Fig. 3b, #356] of the hollow elongated outer body [Fig. 3b, #140
] and the set of electrode guides [Fig. 3a, #352] partially define a set of coolant flow channels between the set of electrode guides [Fig. 3a, #352; Par. 29; “…The hydraulic biasing surface 356 is adapted to receive a biasing flow of liquid coolant to bias the coolant tube 140 axially in the distal direction until the alignment feet 352 of the coolant tube 140 physically contacts a surface of the cavity 154 or 254. …”], the set of electrode guides [Fig. 3a, #352] shaped to facilitate alignment of an electrode [Fig. 1, #105] within the plasma arc cutting torch [Par. 28; “….The alignment feet 352 are configured to physically contact an interior surface of the electrode 105 within the cavity 154 of the electrode 105 (or an interior surface of the electrode 205 within the cavity 254 of the electrode 205) when the coolant tube 140 is biased against the electrode 105 (or the electrode 205)….”]
Mitra does not disclose a hollow elongated inner body shaped to fixedly connect to the plasma arc cutting torch; and 
the hollow elongated outer body shaped to translate along an external surface of the hollow elongated inner body. 
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses a hollow elongated inner body shaped [Fig. 1, #6] to fixedly connect to the plasma arc cutting torch [Fig. 1, #2]; and 
the hollow elongated outer body shaped [Fig. 1, #5] to translate along an external surface of the hollow elongated inner body [Fig. 1, #6]. 
Zander discloses the benefits of a hollow elongated inner body in that it aids in guiding a welding wire during a welding operation. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling tube as taught by Mitra in view of the inner tube as taught by Zander to further include a hollow elongated inner body shaped to fixedly connect to the plasma arc cutting torch and the hollow elongated outer body shaped to translate along an external surface of the hollow elongated inner body to aid in guiding a welding wire during a welding operation. [Par. 26]
As Per Claim 20, Mitra discloses all limitations of the invention except wherein an axial translation of the hollow elongated outer body relative to the hollow elongated inner body increases a first distance between a distal end of the hollow elongated inner body and a distal end of the hollow elongated outer body, and increases a second distance between a proximal end of the hollow elongated inner body and a proximal end of the hollow elongated outer body.
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses wherein an axial translation of the hollow elongated outer body [Fig. 1, #5]  relative to the hollow elongated inner body [Fig. 1, #6] increases a first distance [refer to annotated Fig. 1, #A below] between a distal end [Fig. 1, #B below] of the hollow elongated inner body [Fig. 1, #6] and a distal end [refer to annotated Fig. 1, #C below] of the hollow elongated outer body [Fig. 1, #5], and increases a second distance [refer to annotated Fig. 1, #I below] between a proximal end [refer to annotated Fig. 1, #II below] of the hollow elongated inner body [Fig. 1, #6] and a proximal end [refer to annotated Fig. 1, #III below]  of the hollow elongated outer body. [Fig. 1, #5]

    PNG
    media_image6.png
    551
    1477
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inner and outer tube as taught by Mitra in view of the inner and outer tube as taught by Zander to further include an axial translation of the hollow elongated outer body relative to the hollow elongated inner body increases a first distance between a distal end of the hollow elongated inner body and a distal end of the hollow elongated outer body, and increases a second distance between a proximal end of the hollow elongated inner body and a proximal end of the hollow elongated outer body to provide a flexible arrangement between the inner and outer tubes.
As Per Claim 21, Mitra discloses all limitations of the invention except further comprising a retention feature configured to restrict at least one of an axial translation or a rotation of the hollow elongated outer body relative to the hollow elongated inner body.
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses a retention feature [Fig. 1, #11] configured to restrict at least one of an axial translation or a rotation of the hollow elongated outer body [Fig. 1, #5] relative to the hollow elongated inner body [Fig. 1, #6; Par. 28, “...a total of three spacers 11 are disposed in the intermediate space 8…each consist of an inner ring, which is enclosed around the current contact tube 6 situated in the necking of this material in order to prevent axial slippage along the longitudinal direction of the current contact tube 6, an outer ring, which likewise has a continuous design and is supported on the inner wall of the outer tube 5…”] 
Zander discloses the benefits of the retention features in that it aids in prevent axial spillage in the direction of the inner tube. [Par. 28] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inner and outer tube as taught by Mitra in view of the retention features as taught by Zander to further include a retention feature configured to restrict at least one of an axial translation or a rotation of the hollow elongated outer body relative to the hollow elongated inner body to prevent axial spillage in the direction of the inner tube. [Par. 28]
As Per Claim 22, Mitra discloses all limitations of the invention except wherein the hollow elongated inner body comprises a first outer diameter (DO1) at a proximal end and a distal end of the hollow elongated inner body, and a second outer diameter (D02) located across an axial length of a center portion of the hollow elongated inner body, wherein D02 is less than DOl. 
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses wherein the hollow elongated inner body [Fig. 1, #6] comprises a first outer diameter (DO1) [Fig. 1, #DO1 below] at a proximal end [refer to annotated Fig. 1, #B below] and a distal end [refer to annotated Fig. 1, #A below] of the hollow elongated inner body [Fig. 1, #6], and a second outer diameter (D02) [refer to annotated Fig. 1, #DO2 below] located across an axial length of a center portion of the hollow elongated inner body [Fig. 1, #6], wherein D02 [refer to annotated Fig, #1, #DO2] is less than DOl [refer to annotated Fig. 1, #DO1 below].

    PNG
    media_image9.png
    833
    1497
    media_image9.png
    Greyscale

Zander discloses the benefits of a hollow elongated inner body in that it aids in guiding a welding wire during a welding operation. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling tube as taught by Mitra in view of the inner tube as taught by Zander to further include wherein the hollow elongated inner body comprises a first outer diameter (DO1) at a proximal end and a distal end of the hollow elongated inner body, and a second outer diameter (D02) located across an axial length of a center portion of the hollow elongated inner body, wherein D02 is less than DOl  to aid in guiding a welding wire during a welding operation. [Par. 26]
As Per Claim 23, Mistra discloses A torch tip for a plasma arc cutting torch [abstract], the torch tip comprising: 
an electrode [Fig. 1, #105] having an elongated electrode body defining a cavity configured to receive a distal portion of a liquid coolant tube [Fig. 1, #140; Par. 27; “…the coolant tube 140 has an elongated body with a proximal portion (generally referred to as the proximal end) 340, which is the end that is configured to engage with the torch body 102, and a distal portion (generally referred as the distal end) 342, which is the end that is configured to engage with the electrode 105 or 205….”]; and 
a liquid coolant tube [Fig. 3a, #14] comprising:
the hollow elongated outer body  [Fig. 3b, #140] comprising a set of electrode guides [Fig. 3b, #352], the hollow elongated outer body [Fig. 3b, #140] shaped to fixedly connect to the plasma arc cutting torch [Fig. 1, #102; Par. 30, “…In operation, the coolant tube 140, including the radial extensive portion 358, is adapted to be biased by a varying axial distance within a torch depending on the length of the electrode used in the torch.…”], 
wherein an external surface [Fig. 3b, #356] of the hollow elongated outer body [Fig. 3b, #140] and the set of electrode guides [Fig. 3a, #352] partially define a set of coolant flow channels between the set of electrode guides [Fig. 3a, #352; Par. 29; “…The hydraulic biasing surface 356 is adapted to receive a biasing flow of liquid coolant to bias the coolant tube 140 axially in the distal direction until the alignment feet 352 of the coolant tube 140 physically contacts a surface of the cavity 154 or 254. …”], the set of electrode guides [Fig. 3a, #352] shaped to facilitate alignment of an electrode [Fig. 1, #105] within the plasma arc cutting torch [Par. 28; “….The alignment feet 352 are configured to physically contact an interior surface of the electrode 105 within the cavity 154 of the electrode 105 (or an interior surface of the electrode 205 within the cavity 254 of the electrode 205) when the coolant tube 140 is biased against the electrode 105 (or the electrode 205)….”]
Mitra does not disclose a hollow elongated inner body shaped to translate within a hollow elongated outer body.
Zander, much like Mitra, pertains to a gas cooled welding gun. [abstract] 
Zander discloses a a hollow elongated inner body shaped [Fig. 1, #6] to translate within a hollow elongated outer body [Fig. 1, #5].
Zander discloses the benefits of a hollow elongated inner body in that it aids in guiding a welding wire during a welding operation. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling tube as taught by Mitra in view of the inner tube as taught by Zander to further include a hollow elongated inner body shaped to translate within a hollow elongated outer body to aid in guiding a welding wire during a welding operation. [Par. 26]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761